                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      CIVIL ACTION NO. 1:19-cv-940-TFM-B
                                              )
JOHN W. PARKER, et al.,                       )
                                              )
       Defendants.                            )

                                             ORDER

       Before the Court is Stipulation Between the United States and Pro Legal Copies, Inc. filed

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). See Doc. 8, filed 12/9/19. However, the Court

CONSTRUES it as a motion for a court order of dismissal, pursuant to Rule 41(a)(2) of the Federal

Rules of Civil Procedure.

       A request to dismiss an action requires a court order and dismissal by terms the court

considers “proper” if Rule 41(a)(1) does not apply. Fed. R. Civ. P. 41(a)(2). Rule 41(a)(1)(A)

allows for dismissal without a court order: (i) before the opposing party serves either an answer or

a motion for summary judgment; or (ii) if the joint stipulation of dismissal is signed by all of the

parties who have appeared. Not all of the parties in this action have signed the stipulation of

dismissal. The law is somewhat unclear as to whether such a dismissal under Rule 41(a)(1)(A) is

appropriate when it does not involve all parties. However, it is clear that it is permissible under

Fed. R. Civ. P. 41(a)(2). A plaintiff may dismiss all claims against a defendant under Rule 41

even if there are other defendants in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092,

1106 (11th Cir. 2004) (“Rule 41 allows a plaintiff to dismiss all of his claims against a particular

defendant . . . .”); see also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun



                                            Page 1 of 2
Glasshouses, Inc., 474 F.2d 250, 254 (5th Cir. 1973) (“There is little merit in the argument that

the court could not dismiss the action as to less than all defendants upon motion [under (a)(2)]

. . . .”); Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

       Upon consideration of the motion, it is ORDERED that it is GRANTED, and all of

Plaintiff United States of America’s claims against Defendant Pro Legal Copies, Inc. are

DISMISSED without prejudice, with each party to bear its own costs.1

       DONE and ORDERED this 9th day of December 2019.

                                                      /s/ Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




1
  The stipulation does not specify the terms and conditions beyond dismissal. When not specified,
the Court must assume that the dismissal is without prejudice. To the extent the parties intended
other terms, then the parties shall file a motion to amend no later than thirty (30) days after the
entry of this order.

                                            Page 2 of 2
